Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ashok Tankha on 02/17/2022.
The application has been amended as follows: 
In the claims: 
Claim 15, last line, after “900 °C”, --, wherein X in said XFeO3 is one element selected from lanthanum, cerium, gadolinium and dysprosium--,  has been inserted. 
Claim 28 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applied closest prior art Gomez (Corrosion of Alloys in a Chloride Molten Salt (NaCl-LiCl) for Solar Thermal Technologies, Solar Energy Materials& Solar Cells)  or Baudis (US2008/0099108), Morris (WO2014/186286) and Walter (US4534794) alone or in combination does not teach molten salt mixture comprises a molten chloride mixture comprising a ternary eutectic mixture of 15-35 wt.% of LiCl, 40-60 wt. % of KCl and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1759